Citation Nr: 0734746	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989 and from March 1993 to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In June 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In October 2006, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

An acquired psychiatric disorder did not have its onset 
during active service or within one year after separation 
from service, or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records show that there were no complaints or 
treatment of any psychiatric disorder during any period of 
service and the veteran consistently denied having depression 
or feeling depressed.  On separation, the veteran indicated 
only that he had frequent trouble sleeping, but denied having 
any other psychiatric problems, providing evidence against 
this claim.  

Following service, the veteran was afforded a VA examination 
in September 2002.  At that time, the veteran complained of 
having digestive problems, right upper quadrant pain, a 
history of kidney and bladder problems, stress and anxiety.  
He had not worked since separation.  He was not sure if he 
was depressed, though his treating VA physician told him that 
he was.  He had never been treated for mental health problems 
or depression.  He stated that he had no energy or interest 
in doing anything because of his pain and that may have 
caused him to become depressed.  He also had trouble sleeping 
because of the pain.  

Following a mental status examination, the veteran was 
diagnosed as having adjustment disorder with depressed mood 
and was assigned a global assessment of functioning (GAF) of 
about 70.  The examiner commented that the veteran had some 
difficulty with depression that seemed to be related to 
chronic pain.  He also stated that it was difficult to sort 
all this out at that time and the veteran needed to continue 
his evaluation for chronic pain workup, but the veteran did 
seem to show signs of depression.  

The veteran received VA psychological therapy from October 
2002 to November 2002.  During the initial psychological 
evaluation in October 2002, the veteran was given a 
provisional diagnostic impression of depression, not 
otherwise specified, which was noted to be based on a limited 
examination.  

In January 2007, the veteran was afforded another VA 
examination.  In a March 2007 addendum, it was noted that the 
claims file was reviewed.  The examiner noted that the 
veteran had several negative depression screenings from 2002 
to 2005 and no mental health diagnosis of record per problem 
lists.  He also noted that the veteran was referred for a 
psychological evaluation because he looked depressed and the 
veteran did have a working diagnosis of depressive disorder, 
but the examiner identified his primary problem as pain and 
illness-related behavior related to physical complaints.  The 
examiner also commented on the September 2002 examination 
report stating that from the description and GAF score, it 
was not clear that the veteran had either the severity of 
symptoms or the functional impairment necessary to entertain 
an adjustment disorder diagnosis.  Following a mental status 
examination, the veteran was not diagnosed as having any 
psychiatric disorder.  The examiner stated the neither 
requirements of Criterion B of DSM-IV-TR were met, providing 
evidence against this claim.

In light of the evidence above, the Board finds that while 
there are indications of some symptoms of depression were 
noted in the record, the service and post-service medical 
record, overall, provides evidence against a finding that the 
veteran has an adjustment disorder at this time.  The January 
2007 examiner's opinion that the veteran did not meet the 
criteria for a diagnosis of a psychiatric disorder was based 
upon review of the claims file and a mental status 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The veteran's representative argued that the clinical 
evidence is positive for complaints of depression associated 
with his chronic pain and, therefore, service connection is 
warranted.  The veteran was given a diagnosis of adjustment 
disorder and depression.  However, the phrasing of these 
diagnoses was speculative.  For example, in the September 
2002 examination report, the examiner noted following the 
diagnosis for adjustment disorder with depressed mood that it 
was "difficult to sort all this out at the present time" 
and the veteran needed to "continue his evaluation for 
chronic pain workup, but the veteran [did] seem to show signs 
of depression...."  In addition, the veteran was given only a 
provisional diagnostic impression of depression during the 
initial psychological evaluation in October 2002, which was 
noted to be based on only a limited examination.  The Board 
finds that these diagnoses inadequate on which to base 
service connect as service connection may not be based on 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record (overall) 
does not contain competent medical evidence of high probative 
value that the veteran currently suffers from an acquired 
psychiatric disorder related to service or his service 
connected disorders.  In fact, the most probative medical 
reports provide evidence against such a finding.  Simply 
stated, the Board finds that both service and post-service 
medical records, as a whole, provide evidence against this 
claim, outweighing evidence that support this claim, 
including the veteran's lay statements.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for an acquired psychiatric disorder.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2007); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2002.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  The veteran stated in May 2006 that 
he had no other information or evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The veteran underwent VA 
examinations in September 2002 and January 2007.  Therefore, 
the duty to notify and assist has been met by the RO to the 
extent possible.  The Board finds that the efforts of the RO 
meet the requirements of the Board's October 2006 remand in 
this case.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


